ORDER

This matter is before the court upon consideration of the motion of the appellee to dismiss the appeal as moot. It is asserted that the appellee is no longer seeking to have the appellant produce records and give testimony concerning his income for the years 1997, 1998 and 1999. The appellant has failed to respond to the motion to dismiss.
A review of the documents before the court indicates that the appellee filed a petition in the district court seeking to enforce an Internal Revenue summons. The district court’s judgment granting enforcement of the summons was entered September 27, 2001. The appellant appealed on October 16, 2001.
Although the appellant appealed the order granting enforcement of the summons, the appellee no longer seeks enforcement of the summons. No live controversy remains and the appeal is moot. See Thomas Sysco Food Servs. v. Martin, 983 F.2d 60, 62 (6th Cir.1993).
Accordingly, the case is remanded to the district court with instructions to vacate their decision and dismiss the petition to enforce an Internal Revenue Service summons.